Taylor, J. (dissenting in part).
I agree with the majority that the fee owner of damage parcels within the lines of the taking, which are subject to street easements, is entitled only to a nominal award; also that rights of mortgagees in those parcels are not affected by such easements created subsequent to the mortgages. As to each of such mortgagees, however, the rule in condemnation is not that he may have damages only to the extent that the taking has impaired his security. That rule is applicable in cases of waste. (Van Pelt v. McGraw, 4 N. Y. 110; Lane v. Hitchcock, 14 Johns. 213; Ogden Lumber Co. v. Busse, 92 App. Div. 143; Morgan v. Waters, 122 id. 340.) It is without application here. Such a *674mortgagee, holding a mortgage on land, a portion of which is taken in condemnation, has a hen which attaches to the award made. (Matter of City of New York [Houghton Ave.], 266 N. Y. 26, 29, and cases cited; Matter of City of New York [Forty-third Ave.], 241 App. Div. 889; modfd., 242 id. 661.) He is even entitled to satisfy the entire amount of his mortgage hen from the award (Matter of City of New York [Houghton Ave.], supra, and cases cited), if it is sufficient for that purpose. In the present case, where the owner is entitled to only a nominal award, payment by the city to such a mortgagee of a substantial award for the land taken will inure to the benefit of the owner and will unjustly enrich that owner unless equitable considerations prevent such enrichment. The city, in making a payment to the mortgagee under those circumstances, will not be a mere volunteer. Therefore, if the city pay such substantial award to such mortgagee, the former will become, to the extent of that payment, subrogated to the rights of the latter under the mortgage in the part of the mortgaged property not taken; which interest of the city thus acquired will be subject and subordinate to that of the mortgagee therein for the balance due upon his mortgage.
Lazansky, P. J., concurs.
On reargument, decree modified by striking out the awards for Damage Parcels numbered 67, 67D, 67E, 67P, 67G, 67H, 671, 67J, 67L and 67M, and by awarding nominal damages of one dollar for the taking of each of such parcels, and, as so modified, affirmed, in so far as an appeal is taken, without costs.
With respect to Damage Parcels numbered 67E, 67G, 67H, 671 and 67J, the matter is remitted to the Special Term to take proof and determine to what extent, if any, the taking herein by the city of New York impaired the security of the mortgagees whose mortgage liens covered property taken as well as the abutting property; which value, so fixed, is the damage to which the mortgagees would be entitled.